Citation Nr: 1510180	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  04-30 614	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for residuals of a fractured right hand to include finger and thumb fractures. 

3. Entitlement to service connection for residuals of a head injury. 

4. Entitlement to service connection for residuals of a dislocated jaw. 

5. Entitlement to service connection for residuals of a neck injury. 

6. Entitlement to service connection for residuals of a fractured right ankle. 

7. Entitlement to service connection for residuals of a black widow spider bite. 

8. Entitlement to service connection for residuals of basal cell carcinoma. 

9. Entitlement to service connection for a respiratory disorder. 

10. Entitlement to service connection for residuals of asbestos exposure.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1980 to December 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the RO in Togus, Maine. The case was certified by the RO in Buffalo, New York.

In August 2008, the Board denied the Veteran's claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which issued an Order granting a joint motion for remand, vacating the decision and remanding the matters for compliance with the terms of the Joint Motion.  Accordingly, in March 2010, the Board remanded the issues so that the Veteran could be afforded a hearing.

In December 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In July 2012, the Board again denied the appellant's claims.  He appealed once more to the Court, which in March 2014 issued a Memorandum Decision vacating the Board's prior denial of the issues listed above.  (The July 2012 Board decision also denied entitlement to service connection for residuals of radiation exposure and basic eligibility to receive nonservice-connected VA pension benefits.  The Court affirmed the latter issue in the March 2014 Memorandum Decision; the Veteran did not appeal the claim regarding radiation exposure.)

The Veteran has sent numerous letters directly to the Board without a waiver of original RO adjudication. On review, the documents are largely irrelevant to the issues on appeal before the Board. Where the documents address the issues on appeal they are duplicative of items already in the claims file.  The Board accordingly finds that remand to the RO for initial review of the newly received documents is not required. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided). 

The Veteran contends that he has PTSD due to an in-service stressor. The scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process. The factors to consider are the Veteran's description of his claim, the symptoms he describes; and all the information he submits or VA obtains in support of the claim. Therefore, if a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). In light of these considerations the Board finds that the Veteran's claim is a claim of entitlement to service connection for a psychiatric disorder to include PTSD. 


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.

2. The Veteran currently is not shown to have a diagnosis of PTSD or other acquired psychiatric disorder due to any event or incident of his active service. 

3. There is no evidence that the Veteran fractured his right hand, fingers and/or thumb, or his right ankle during military service, or that he has current residuals of such fractures.

4. The Veteran suffered a jaw injury during military service, but there is no competent evidence of any current residuals of that injury, to include residuals involving the head or neck.

5. There is no competent evidence that the Veteran was bitten by a black widow spider during military service, or that he suffers from residuals of any in-service spider bite. 

6. The Veteran had basal cell carcinoma removed during service, but there is no competent evidence of any current residuals of that injury.

7. The Veteran was treated during military service for recurring upper respiratory infections, but there is no competent evidence that he has a chronic respiratory disorder from the time of his discharge from service or that any current respiratory disorder is due to service.

8. There is no evidence that the Veteran was exposed to asbestos in service or that he currently has any disorders associated with such exposure. 


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder to include PTSD was not incurred in or aggravated by active service, and a psychosis may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2014). 

2. The Veteran does not have a disability manifested by residuals of a fractured right hand, fingers and thumb that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3. The Veteran does not have a disability manifested by residuals of a head injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303. 

4. The Veteran does not have a disability manifested by residuals of a dislocated jaw that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303. 

5. The Veteran does not have a disability manifested by residuals of a neck injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303. 

6. The Veteran does not have a disability manifested by residuals of a fractured right ankle that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303. 

7. The Veteran does not have a disability manifested by residuals of a black widow spider bite that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

8. The Veteran does not have a disability manifested by residuals of a status post removal of a basal cell carcinoma that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303. 

9. The Veteran does not have a chronic respiratory disorder that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303. 

10. The Veteran does not have a disability manifested by residuals of asbestos exposure that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met. There is no issue as to providing an appropriate application form or completeness of the application. In November 2001 the RO sent letters to the Veteran asking him for evidence unique to claims for disabilities attributed to claimed exposure to asbestos. In August 2003 the RO sent him a letter advising him that to establish entitlement to service connection for a disability the evidence must show a current disability, an injury or disease in service, and a relationship between the claimed disability and military service. The Veteran had an opportunity to respond before the issuance of the rating decision in January 2004. In April 2006, the Veteran was provided with information regarding how disability and effective dates are assigned. The issues were readjudicated in a September 2011 supplemental statement of the case. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (a Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.)   Accordingly, VA has fulfilled its duty to notify the appellant.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  In the March 2014 Memorandum Decision, the Court found that the Board's July 2012 decision failed to provide adequate reasons and bases for its determination that VA medical examinations and opinions were not warranted.  The Court instructed the Board to provide such an analysis, addressing each claim or group of claims separately.

A VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD, for reasons discussed in further detail below, there is no competent or credible evidence of a current diagnosis of PTSD or an acquired psychiatric disorder; an in-service event, incident or disease; or an indication that the claimed disability or symptoms may be associated with the Veteran's service.  Thus, the evidence presently before the Board is sufficient to render a decision as to this issue and a VA examination and opinion is not warranted.  McClendon.  The Veteran's conclusory lay assertions to the contrary are insufficient to overcome these findings.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a conclusory generalized lay statement suggesting a nexus between a current disability and service would not even suffice to meet the VCAA standard to trigger a VA examination or nexus opinion); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

As to the claims of entitlement to service connection for residuals of a head injury, residuals of a dislocated jaw, residuals of a neck injury, residuals of a fractured right hand to include finger and thumb fractures, and residuals of a right ankle fracture although service treatment records show an in-service right thumb injury, an in-service mandible fracture, and a twisted right ankle for reasons discussed in further detail below, there is either no competent or credible evidence of current disabilities or an indication that the claimed disabilities or symptoms may be associated with the Veteran's service.  Thus, the evidence presently before the Board is sufficient to render a decision as to this issue and a VA examination and opinion is not warranted.  McClendon.  The Veteran's conclusory lay assertions to the contrary are insufficient to overcome these findings.  Waters, 601 F.3d at 1278-79.

Likewise as to the claims of entitlement to service connection for residuals of a black widow spider bite and residuals of basal cell carcinoma, while service treatment records do show that the appellant had a basal cell carcinoma removed, for reasons discussed in further detail below, the Board finds no competent or credible evidence of an inservice spider bite, any current spider bite residuals, or any evidence that the claimed disability or symptoms may be associated with the Veteran's service.  Further, there is there no competent or credible evidence of a current disability due to basal cell carcinoma or an indication that the claimed disability or symptoms may be associated with the Veteran's service.  Thus, the evidence presently before the Board is sufficient to render a decision as to this issue and a VA examination and opinion is not warranted.  McClendon.  The Veteran's conclusory lay assertions to the contrary are insufficient to overcome these findings.  Bardwell, 24 Vet. App. at 36.

Regarding to the claims of entitlement to service connection for a respiratory disorder, and asbestos exposure although service treatment records show multiple upper respiratory infections, for reasons discussed in further detail below, there is no competent or credible evidence of a current respiratory disability or evidence that a claimed disability or symptoms may be associated with the Veteran's service to include due to any inservice asbestos exposure.  Thus, the evidence presently before the Board is sufficient to render a decision as to this issue and a VA examination and opinion is not warranted.  McClendon.  The Veteran's conclusory lay assertions to the contrary are insufficient to overcome these findings.  Waters.

As part of its duty to assist VA in April 2006 notified the Veteran as to the availability of veterans service organizations.  He was informed that veterans service organizations were not part of VA but do help veterans with claims.  The Veteran was also provided with a short list of veterans service organizations as well as the website for a more complete list and was informed that he could consult his local telephone book to contact a veterans service organization. 

The Board acknowledges that the claims file contains voluminous correspondence from the Veteran demanding that VA provide him with an attorney. Regarding these demands, VA is under no obligation whatsoever to provide the Veteran with an attorney. The information provided by the RO was adequate to inform the Veteran that he could retain representation through a veterans service organization, and the appellant is shown to have contacted attorneys and organizations to represent him generally without success.  While the Veteran was represented by a private attorney in connection with the appeal of the July 2012 Board decision, that attorney subsequently terminated his representation.

While the Veteran is incarcerated, the duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995). This duty does not, however, mean, as the appellant insists, that the RO must go above and beyond its duty to assist a Veteran who is not incarcerated and furnish him with an attorney.

There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication. Hence, the case is ready for adjudication.

I. Laws and Regulations-Service Connection Claims Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection can be granted for certain diseases, to include psychoses and malignant tumors, if manifest to a compensable degree within one year of separation from active duty. Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In evaluating the weight given to evidence, to include the Veteran's lay statements, there is generally a three step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

A lay person is competent to report on that which he has personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg. However, a lay person is not competent to render an opinion of etiology where the question of etiology goes beyond a simple and immediately observable cause-and-effect relationship. Id. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau, 492 F.3d at 1377. 

The Board has reviewed the evidence in the Veteran's claims files, Virtual VA and the Veterans Benefits Management System.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

II. Acquired Psychiatric Disorders and PTSD

Laws and Regulations

In addition to the law noted above, service connection for posttraumatic stress disorder requires (i) medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a), (ii) a link, established by medical evidence, between current symptoms and an in-service stressor; and (iii) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f). 

If a stressor claimed by a veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3)). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f). 

Factual Background and Analysis

In this case, there is no competent diagnosis of an acquired psychiatric disorder or PTSD, nor is treatment for any such disorder demonstrated. Thus, a present disorder is not shown by the medical evidence of record.

During his December 2011 videoconference hearing, the Veteran testified that he was not being treated for a psychiatric illness. He explained that he had seen a doctor at New York's Midstate Correctional Facility for visions and prophesying but the appellant reported that he was not diagnosed with a psychiatric disability. The Veteran stated that he was told that there was no mental disorder but that he was stressed secondary to injuries sustained in prison life. The Veteran testified that since getting out of service he had been told he got "the jitters" and was nervous, but because it dissipated quickly his doctors were not very concerned. 

When asked whether the Veteran had ever been told that he had posttraumatic stress disorder the Veteran explained that there were a few doctors who said there was a possibility of it. Specifically, a doctor from the USS Saipan reportedly suggested the diagnosis when he dislocated his thumb, and another doctor said there was a possibility that the Veteran could have some sort of posttraumatic stress disorder due to his reaction toward his wife having a lymph node removed from her breast because he became upset when the doctor began to examine her. The Veteran stated, however, that he had not been diagnosed with any psychiatric illness other than PTSD.  The appellant has never identified any provider who has diagnosed posttraumatic stress disorder so as to enable VA to secure pertinent evidence if indeed that evidence exists. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. § 1131.  Thus, where, as here, the persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Lay evidence can be competent and sufficient to establish certain disorders. Jandreau, 492 F.3d at 1377.  As noted above, however, once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran is currently serving a sentence of 15 years to 45 years for multiple first degree felony convictions.  These felony convictions reduce the credibility of his reports regarding his medical history, absent medical or independently corroborable objective lay statements. See generally, Federal Rule of Evidence 609(a)(1); Rucker v. Brown, 10 Vet.App. 67, 73 (1997) (Recourse to the Federal Rules of Evidence is appropriate where the rule assists the Board in its reasoning.)

The fact that the appellant's credibility is highly suspect is also shown in light of correspondence from the Veteran that variously alleges "combat service" in Beirut, Iran, the Falkland Islands, and the Goldwater-Nicholson Act [sic]. There is nothing in the appellant's record that even remotely suggests combat service. 

Moreover, he has asserted, without proof, that he was falsely imprisoned to keep him from informing the President of the United States of the impending terrorist attacks on September 11, 2001; that he notified authorities of the impending terrorist attack on the USS Cole before it happened; that he knew about the sinking of the Russian submarine Kursk before it happened; that he was personally commissioned by the President of the United States to investigate the John Walker espionage case; that he knew the location of Osama Bin Laden and would share that information for five million dollars; and, that he and the United States are the targets of conspiracies involving his ex-wife, various criminal prosecutors, various insurance companies, his superior officers in the United States Navy, and the United States Supreme Court. 

In essence, the Veteran's submissions to VA and to a number of other Federal and state agencies have included assertions which were unclear at best and patently devoid of any credible evidentiary support at worst; all of which speak to his lack of credibility. 

Here, the record contains no medical evidence of any diagnosed psychiatric disorder whatsoever upon which a claim for service connection could arguably be based. In cases where the Veteran is found to be credible, his testimony that a doctor told him that he had PTSD might suffice in showing such symptoms. Here, however, the Veteran's credibility is so suspect and his testimony fails to suggest a diagnosis of PTSD or an acquired psychiatric disorder due to service. At best, the credible evidence suggests that if an acquired psychiatric disorder exists, such a disorder may exist secondary to his felony incarceration.

In regard to stressors, the Veteran asserts that he witnessed the explosion in Beirut, Lebanon which killed 241 United States Marines.  Personnel records do show that the Veteran, aboard the USS Raleigh, was assigned to the Multinational Peacekeeping Force in Beirut, Lebanon from February through May 1983.  The terrorist attack on the barracks housing United States Marine Corps Battalion Landing Team, 1/8, however, occurred on October 23, 1983, i.e., months after the USS Raleigh departed.  There is no indication that the USS Raleigh was in the vicinity of Beirut at that time, or that the appellant was at that time serving ashore. 

The Veteran has also reported a series of stressors claiming, in part, that following these events he was awarded the Silver Star, the Bronze Star Medal on four occasions, and that he was twice wounded in action.  None of these stolen valor claims has even an iota of truth. 

Further, as there is no medical evidence of current PTSD the questions of service-related stressor and medical evidence of nexus are not reached, and it is not necessary for the Board to make a formal determination as to the validity of the in-service stressors at this point. 

Based on the foregoing, the Board concludes that the criteria for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, are not met. Accordingly, the claim must be denied. 

III. Fractured Right Hand, Fingers and Thumb

Service treatment records include a March 1983 treatment report showing complaints of pain and dislocation of the right thumb playing basketball. X-ray studies showed no fracture, but the clinical impression was a traumatic dislocation of right thumb. The Veteran's separation physical examination in September 1989 shows the upper extremities as "normal." 

The postservice evidence contains an August 1994 treatment record from Schuyler Hospital showing that the appellant was treated following a post service motor vehicle accident for non-displaced fractures of the proximal phalanges of the third and fourth digits and a small incidental seven millimeter broad based exostosis involving the distal shaft of the thumb metacarpal. 

An August 1999 treatment note from the New York State Department of Correctional Facilities reported no evidence of an acute fracture or dislocation and no focal bony lesions evident as well as unremarkable soft tissues of the right hand. 

During his December 2011 videoconference hearing, the Veteran testified that he broke his right thumb in a basketball tournament while serving on the USS Raleigh in March 1983. He explained that he was right handed, that there was a "knot" in his thumb, and that he had experienced grip problems since the injury. He also stated that he injured the bone under his wrist which was dislocated. He acknowledged that in August 1994 he was involved in a motor vehicle accident where he broke two fingers. 

Service treatment records demonstrate treatment for a dislocated right thumb, however, at service separation the upper extremities were normal. No competent evidence of a right hand disorder is thereafter reported until August 1994, and no other finger disorder was shown in service. Hence, the competent evidence shows that the appellant did not have a chronic right thumb disorder in-service, and given the absence of any current right thumb pathology that it is more likely that the Veteran's right hand complaints are due to a post service motor vehicle accident. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology. Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno, 6 Vet. App. 465, 469. 

As held above, however, the Veteran is not a credible historian. In the absence of any competent and credible evidence showing chronic residuals of a right hand injury that are related to service, the evidence of record preponderates against showing that it is at least as likely as not that a right hand disorder is due to service. 

Hence, the criteria for service connection for fractured right hand, fingers and thumb are not met. Accordingly, the claim is denied. 

IV. Residuals of a Head Injury, Neck Injury and Dislocated Jaw

There is no indication in service treatment records of any head or neck/ cervical spine trauma. 

Service treatment records do contain a treatment report following an automobile accident in March 1986 in which the Veteran denied head trauma. Physical examination revealed no indication of head or neck trauma, whiplash or concussion on examination (the only injury noted on examination was contusion to left anterior tibia). 

Service treatment records include a treatment report showing complaint of jaw trauma in February 1984. Immediate examination including X-ray study was normal, but the impression on subsequent X-ray study was fracture to left condylar region of the mandible. There is no indication of dislocation, and there were no subsequent complaints of a jaw disorder. 

The report of separation physical examination in September 1989 showed the head, face and neck as "normal." 

The evidence of record demonstrates that the Veteran had a motor vehicle accident in August 1994, five years after his discharge from service, in which he sustained injuries to the scalp, left and right knees, and right hand. Nothing in the treatment reports from that accident, including X-ray study, shows a previous injury to those body parts. 

An August 1999 treatment record from the Department of Correctional Services notes that the Veteran was x-rayed in order to rule out a right sided facial fracture. X-rays showed normal facial bones. 

At his December 2011 videoconference hearing, the Veteran testified that between his separation in December 1989 and his August 1994 motor vehicle accident he received no medical care for his neck because he did not have the time to do so. He further explained that post service, in August 1994, he was involved in a car accident at which time he badly injured his neck. He stated that his doctors told him that he was not sure whether his current neck problems were secondary to service or to his car accident but that they definitely said the last accident was involved. 

Regarding his jaw, the Veteran explained that he was punched during service and was seen by a ship's corpsman. He also stated that x-ray at Auburn Correction Facility revealed a dislocated jaw. He offered his belief was that his jaw had been dislocated since his time in service. He stated that he was treated during service but that x-rays were not taken as he was overseas. 

There is no competent evidence of record showing that the Veteran has current residuals of a head injury, neck injury or a dislocated jaw as claimed. There is no medical evidence of nexus between such residuals and his military service.  Indeed, facial X-ray findings years after service failed to show present or residual disabilities from any inservice injury. The Veteran has accordingly not put forward a valid claim. Brammer, 3 Vet. App. 223, 225. Further, there is no medical opinion evidence linking any residuals of a head, jaw or neck injury to service, and the appellant is not competent to offer such an opinion.

The Board carefully considered the Veteran's account of injury during service, however, as noted the appellant is not a credible historian. 

In the absence of any documented head injury, neck injury or dislocated jaw in service, as well as the absence of any documented current residuals of such an injury, the Veteran's unsupported account is not an adequate basis for service connection. 

Based on this analysis, the Board concludes that the criteria for service connection for residuals of a head injury, neck injury and dislocated jaw are not met. Accordingly, the claims must be denied. 

V. Right Ankle

As noted above, service treatment records include a report of an automobile accident in March 1986. At that time, the only injury noted on examination was a left anterior tibia contusion. 

Service treatment records include a February 1989 treatment report regarding a twisted right ankle while playing basketball. The clinical impression was sprained (not fractured) right ankle.  A week later in March 1989, he complained of continued pain and was issued crutches. There was no further complaint of right ankle problems. 

The Veteran's separation physical in September 1989 clinically evaluated the lower extremities as "normal." 

As noted, the Veteran had a motor vehicle accident in August 1994, five years after his discharge from service.  At that time he sustained injuries to the left and right knees. Nothing in the treatment reports from that accident, including X-ray study, shows a previous injury to those body parts. 

A correctional services treatment note from November 2000 noted that x-rays were taken following complaints of right foot pain. X-rays demonstrated calcaneal spurs but were otherwise noted as unremarkable.  No opinion linking any right ankle disorder to service was offered.

The Veteran testified in December 2011 that he sprained his ankle during a basketball tournament and that to this day he still heard it popping. He testified that during service he was given a device that immobilized the ankle for about three weeks and that he was told that he dislocated the ankle. He stated that a doctor had related his ankle problems with his military service during his discharge, but did not provide the name of any provider so as to allow VA to contact the provider for pertinent evidence.  

Given medical findings which only demonstrate calcaneal spurs, and which fail to relate any current ankle disorder to service; and given the appellant's lack of credibility, in the absence of any documented fracture of right ankle in service and any documented current residuals of such fracture the Veteran's unsupported account is not an adequate basis for service connection. 

Based on this analysis, the Board concludes that the criteria for service connection for a fractured right ankle are not met. Accordingly, the claim must be denied. 

VI. Black Widow Spider Bite

There is no indication in service treatment records of treatment for a spider bite.

In correspondence to VA the appellant stated that in 1989 he was bitten by a spider and that he "died." He alleges that he was resuscitated by a shot near the heart.  There is no corroborating evidence of this event in service treatment records. 

The Veteran testified in December 2011 that during service in 1989 he was treated for a black widow spider bite. He stated that the spider bite caused him to pass out and that he woke up with needle in his heart which caused him to vomit. He stated that he was thereafter monitored for a few hours and released. When asked whether he sustained any residual disabilities, the Veteran stated that a doctor told him that he knew that there would be any residuals of the bite.  The appellant has not provided any information which would allow VA to contact any pertinent provider in order to secure evidence that would support his assertions.

The evidence of record preponderates against finding credible and competent evidence of an in-service injury, a present disorder, and a nexus between the two. In the absence of evidence showing a chronic residual disability due to an in-service spider bite, the Veteran's unsupported account when weighed against his questionable credibility, preponderates against a finding of service connection. 

Thus, the Board finds that the criteria for service connection for a black widow spider bite are not met. The claim is denied. 

VII. Basal Cell Carcinoma, Respiratory Disorder and Residuals of Asbestos Exposure

Initially, in cases involving a claim of entitlement based on asbestos exposure in military service as the cause of current disability, the claim must be analyzed under VA administrative protocols. Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993); Ashford v. Brown, 10 Vet. App. 120, 124-25 (1997). 

With asbestos-related claims, VA must determine whether military records demonstrate asbestos exposure during service, and, if so, determine whether there is a relationship between that exposure and the claimed disease. M21-1, Part IV, 7.21(d)(1) (October 3, 1997). 

Radiographic changes indicative of asbestos exposure include interstitial pulmonary fibrosis (asbestosis), pleural effusions and fibrosis, pleural plaques, and mesotheliomas of pleura and peritoneum. M21-1, Part IV, 7.21(a)(1) (October 3, 1997). The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. M21-1, Part IV, 7.21(c) (October 3, 1997). In this case, there is no evidence of any of these disorders or any of these symptoms. 

Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, demolition of old buildings, carpentry and construction, manufacturing and servicing of friction products such as clutch facings and brake linings, manufacture and installations of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc. M21-1, Part IV, 7.21(b)(1) (October 3, 1997). 

The Veteran contends that he was exposed to asbestos at Portsmouth Naval Base and Shipyard and given asbestos evaluations. He further states that in-service treatment pertaining to nasal injuries and his basal cell carcinoma resulted in breathing difficulties. 

Service treatment records include an Asbestos Medical Surveillance Program in October 1985 in which the Veteran reported ripping out compartment insulation aboard the USS Raleigh. Medical endorsement found that probable exposure as reported by the Veteran had probably not happened. The Veteran was treated for recurrent upper respiratory infections in service (February 1986, May 1986, September 1986, February 1987, March 1987, November 1987, and August 1988). The report of separation physical in September 1989 showed the lungs and chest as "normal." 

The evidence of record includes a May 2000 x-ray report from the Department of Correctional Facilities which notes the Veteran's complaint of a one year history of shortness of breath. X-rays demonstrated no significant abnormalities. It was noted chest x-rays from 1997 also demonstrated no sign of abnormality. 

A February 2001 treatment note from the New York State Department of Correctional Facilities noted that a consultation was sought regarding a possible nasal fracture. A septal deviation was not noted.  On examination the Veteran had a bleeding left nostril and slight leftward deformity. An x-ray report noted no evidence of fracture and that the inferior nasal spine of the maxilla appears normal. A notation written on the report which appears to have been written by the Veteran states that the report was false and that the appellant was told that his airway was reduced by 50 percent. 

An April 2001 treatment note reported nasal bleeding without lesions. A notation written by the Veteran added breathing problems.

During his December 2011 videoconference hearing, the Veteran testified that he had a breathing disorder. He stated that when he underwent a rhinoplasty he was told that there was scar tissue inside his nose which was due to asbestos exposure. He added that removal of basal cell carcinoma led to scarring which had blocked part of his nasal passage. The Veteran essentially stated that the combination of treatment to the nose had led to a blocked nasal passage which impeded his breathing. 

In the absence of any documented asbestos exposure in service and any current disability characteristic of such exposure the Veteran's unsupported account is not an adequate basis for service connection. Service connection must be accordingly be denied for asbestosis.

In addition to the absence of medical evidence above the Board carefully considered the Veteran's account of current breathing disorder, to include his complaints of shortness of breath and difficulty breathing. As noted, however, the Veteran is not a credible historian. In the absence of any documented chronic respiratory disorder in service and any documented current respiratory disorder the Veteran's unsupported account is not an adequate basis for service connection. Indeed, the medical evidence of record has not demonstrated a breathing disorder or suggested that the Veteran's current complaints are related to his service. The only evidence suggesting that the Veteran's basal cell carcinoma or rhinoplasties are related to a respiratory condition is provided by the appellant himself. He is not competent to make such a medical determination,  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011), and his testimony lacks credibility. Further, the evidence of record does not demonstrate a reoccurrence of basal cell carcinoma, or any competent suggestion that the carcinoma is related to service.

Hence, the Board concludes that the criteria for service connection for basal cell carcinoma, a respiratory disorder and asbestos exposure are not met. Accordingly, the appeal must be denied. 

In reaching all of the decisions addressed the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against each of the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to service connection for fractured right hand to include the fingers and thumb is denied.

Entitlement to service connection for residuals of a head injury is denied.

Entitlement to service connection for residuals of a dislocated jaw is denied.

Entitlement to service connection for residuals of a neck injury is denied.

Entitlement to service connection for residuals of a fractured right ankle is denied.

Entitlement to service connection for residuals of a black widow spider bite is denied.

Entitlement to service connection for residuals of a basal cell carcinoma excision is denied. 

Entitlement to service connection for a respiratory disorder is denied.

Entitlement to service connection for residuals of asbestos exposure is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


